SWANN, Judge.
This appeal is similar to, and was consolidated for oral argument with, The United States Life Insurance Company v. Alonso, Fla.App., opinion released August 1, 1967, 201 So.2d 577.
The life insurance contract herein provided that the insurance company would pay to its insured, Del Valle, the cash value of the policy in the City of Havana, Cuba in the legal currency of the Republic of Cuba.
The final decree herein appealed required the insurance company to pay to the plaintiff, a Cuban refugee residing in the United States, one American dollar for each peso due.
The evidence submitted in this cause was similar to that adduced in American National Insurance Company v. de Cardenas, Fla.App.1965, 181 So.2d 359, and in Alonso, supra.
For the reasons stated in Alonso, supra, we reverse and remand with directions to enter judgment for the plaintiff, awarding the insured the market value in dollars of the pesos due her at the time of demand. See American National Insurance Company v. de Cardenas, supra; Confederation Life Association v. Ugalde, Fla.App. 1963, 151 So.2d 315; Confederation Life Association v. Ugalde, Fla.1964, 164 So.2d 1; Pan-American Life Insurance Company v. Blanco, 362 F.2d 167 (5th Cir. 1966); Pan-American Life Insurance Company v. Alvarez, 374 F.2d 92 (5th Cir. 1967).
Reversed and remanded with directions.